LUMPKIN, Vice Presiding Judge,
specially concurring.
I concur in the Court’s decision in this case and write to address the fact that the Legislature did not make any special provision in the Oklahoma Prison Overcrowding Emergency Powers Act for sentences ordered to be served concurrently. Webster’s II, New Riverside University Dictionary defines “concurrent” as, “1. occurring at the same time. 2. operating in conjunction”. The effect of ordering sentences to run “concurrent” is to order that the separate sentences are being served at the same time. This does not merge the sentences or tack on the restrictions of one sentence to a separate sentence to which the restrictions do not apply. If the Department of Corrections policy were adopted it would in effect nullify the concurrent nature of the sentence ordered for the nonviolent offense and impose upon it characteristics of a consecutive sentence since that sentence was not credited with any reductions ordered for other nonviolent sentences during the period it was served concurrently with a conviction for a violent offense. A reading of the plain language of the Statute requires that each sentence be addressed separately. Only sentences for the offenses listed in 57 O.S.Supp.1984, § 571(5), are denied credits under the Act, therefore Petitioner shall be granted emergency time credit if he meets the three criteria set forth in Section 573 and a declaration of emergency is declared pursuant to Section 572.
ORDER GRANTING MOTION TO PUBLISH
Petitioner has filed a motion requesting this Court to publish the order entitled Order Granting Writ of Mandamus handed down in the above-styled matter on the 19th of April, 1991, and subsequently corrected to include Judge Lumpkin’s specially concurring opinion. We find that the motion should be, and is hereby, GRANTED.
IT IS SO ORDERED.
/s/ James F. Lane JAMES F. LANE, Presiding Judge
/&/ Gary L. Lumpkin GARY L. LUMPKIN, Vice Presiding Judge
/s/ Tom Brett TOM BRETT, Judge
*157/s/ Ed Parks ED PARKS, Judge
/s/ Charles A. Johnson CHARLES A. JOHNSON, Judge